ACCEPTED
                                                                                                                      03-14-00112-CV
                                                                                                                             3686533
                                                                                                            THIRD COURT OF APPEALS
                                                                                                                       AUSTIN, TEXAS
                                                                                                                  1/7/2015 4:01:24 PM
                                                                                                                    JEFFREY D. KYLE
                                                                                                                               CLERK




                                                                                                   FILED IN
                                                                                           3rd COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
 ERIKA M. KANE                                                                             1/7/2015 4:01:24 PM
                                                                           PHONE: (512) 463-2120
 Assistant Attorney General                                                FAX:               JEFFREY D. KYLE
                                                                                   (512) 320-0667
 General Litigation Division                                                                         Clerk
                                                                           EMAIL: erika.kane@texasattorneygeneral.gov




                                                                                 January 7, 2015

 Hon. Jeffery D. Kyle, Clerk
 Third Court of Appeals
 P.O. Box 12547
 Austin, TX 78711


           RE:      Case No. 03-14-00112-CV; Dr. James Jones v. Angelo State University; In the
                    Court of Appeals for the Third Judicial District, Austin, Texas

 Dear Mr. Kyle:

        Pursuant to the Court’s request, please be advised that undersigned counsel intends to
 present oral argument in this case on behalf of the Appellee, Angelo State University.


                                                                 Sincerely,



                                                                  /s/ Erika M. Kane
                                                                 ERIKA M. KANE
                                                                 TX Bar No. 24050850
                                                                 Assistant Attorney General
                                                                 General Litigation Division
                                                                 Erika.Kane@texasattorneygeneral.gov


 cc: Frank Gilstrap




POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                      An Equal Employment Opportunity Employer